DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 and 03/25/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1-15 are objected to because of the following informalities:  
Claim 1 recites the term “shorter side direction” in the limitation “part of the second electrode layer is provided on ends of the upper surface of the step forming unit in the shorter side direction” in lines 41-43. The term should be “shorter- side direction”.
Claims 6 and 11 have the same term(s) “shorter side direction” above and it should be amended as “shorter- side direction”.
Claim 11 recites “A image forming device” in line 1 should be “An image forming device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations:
"the second electrode layer" in line 30.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to the “electrode layer” in line 27. For examination purposes, in the current application, as shown in figure 4, the second electrode layer 62 is an upper portion of the electrode layer 6. 
"the first electrode layer" in lines 32-33. There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to the “electrode layer” in line 27. For examination purposes, in the current application, as shown in figure 4, the first electrode layer 61 is a lower portion of the electrode layer 6.
The limitation “the electrode layer comprises a first electrode layer and a second electrode layer” in lines 37-38 is unclear if the terms “first electrode layer” and “second electrode layer” refer to the “first electrode layer” and “second electrode layer” in lines 30-33 or introduce new first and second electrode layers. For examination purposes, they refer to the terms in lines 30-33.
“the second surfaces of the base” in line 40. There is insufficient antecedent basis for “the second surfaces” in the claim. It is unclear the relationship of “the second surfaces of the base” with the “second surface” recited in in line 15. For examination purposes, the “the second surfaces of the base” refers to “the second surface”.
“…connected to each end” in line 47 is unclear if “each end” refers to “each end of the heat generating layer” in line 45. For examination purposes, the term “each end” refers to each of the end of the heat generating layer in line 45.
The term(s) “closer” The limitation “an end of the first electrode layer positioned closer to the center of the base in the shorter-side direction” and “an end of the second electrode layer positioned closer to an end of the base in the shorter- side direction” in lines 51-57, claim 1 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (e.g. “closer” compared to which element? what distance to be considered as “closer”?). 
The independent claims 6 and 11 have all the limitations of claim 1. Thus, claims 6 and 11 are rejected by the same reasons above.
Claims 2-5, 7-10, 12-15 are rejected by the virtue of their dependency from claims 1,6, and 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ohkubo (US 4259564 A).
Regarding claim 1, Ohkubo discloses 
 A heater for an image forming apparatus (thermal printing head, see abstract), comprising: 
a substrate (substrate 1 , see fig.3A) including: 
a base (substrate 1, see fig.3A. Note: in the current application, fig.4, the substrate 4 and base unit 42 point to the same thing ) having a shorter-side (Z direction, see Z (short-side direction) in annotated fig.3A-B below) and a longer-side of the heater (Y direction, see figs.3A-B. See Y (short-side direction) in annotated fig.3A-B below), 

    PNG
    media_image1.png
    405
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    562
    media_image2.png
    Greyscale

the shorter-side direction (Z direction) being perpendicular to the longer- side direction (Y direction), 
a step forming unit (heat-insulating dielectric layer 12, see fig.3A-B) protruded from the base (substrate 1) in a direction (X direction, see fig.3A perpendicular to the longer-side and the shorter-side directions (Y and Z directions, see figs.3A-B), wherein 
the step forming unit (heat-insulating dielectric layer 12) extends in the longer-side direction (Y direction, see fig.3B) of the base (substrate 1 , see fig.3B), and 
a surface (top surface of the heat-insulating dielectric layer 12 and portion(s) of the top surface of substrate 1) which includes a first surface corresponding to an upper surface of the step forming unit (upper surface of the heat-insulating dielectric layer 12, see first surface in annotated fig.3A below), and a second surface (see second surface in annotated fig.3A below. It corresponds to the portion(s) of the upper surface of the substrate 1. Note: in the current application, fig.4, the second surface 45 is not the whole upper surface of the base 42. It is just a portion of the upper surface of the base 42 in the same manner as Ohkubo) that is disposed on both sides of the first surface (upper surface of the heat-insulating dielectric layer 12) in the shorter-side direction of the heater (Z direction of the thermal printing head) and positioned lower than the first surface (upper surface of the heat-insulating dielectric layer 12), wherein the normal of the upper surface (upper surface of the heat-insulating dielectric layer 12) facing the direction (X direction) is perpendicular to the longer-side and the shorter-side directions (Y and Z directions); 


    PNG
    media_image3.png
    454
    900
    media_image3.png
    Greyscale


a heat generating layer (thin-film resistor 32, see fig.3A) having ends (ends of the thin-film resistor 32) in the shorter-side direction (Z direction) and disposed on only a central region in the shorter side direction (central region in Z direction, see fig.3A) of the upper surface of the step forming unit (upper surface of the heat-insulating dielectric layer 12); 
an electrode layer (thin-film lead electrodes 22, see figs.3A-B) configured to drive the heat generating layer (thin-film resistor 32. See col 1, lines 27-31: “a recording signal current is supplied via the lead electrodes to the heating resistors and the Joule's heat generated from the resistor is supplied to the heat sensitive recording sheet”) ; 
a first protective layer (protective layer 42, see fig.3A) disposed on the heat generating layer (thin-film resistor 32) and the second electrode layer (upper portion of the thin-film lead electrodes 22, see second electrode layer in annotated fig.3A below. Note: as shown in fig.4 of the current application, the second electrode layer is an upper portion of the electrode layer); and 

    PNG
    media_image4.png
    324
    604
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    349
    740
    media_image5.png
    Greyscale

Figure 3A of the reference Ohkubo versus Figure 4 of the current application

a second protective layer (oxidation preventive film 52, see fig.3A) disposed on the first electrode layer (lower portion of the thin-film lead electrodes 22, see first electrode layer in annotated fig.3A below. Note: as shown in fig.4 of the current application, the first electrode layer is an lower portion of the electrode layer), wherein the electrode layer (thin-film lead electrodes 22) is disposed on two sides of the step forming unit (heat-insulating dielectric layer 12) in the shorter- side direction (Z direction) of the base (substrate 1, see fig.3A) , 
the electrode layer (thin-film lead electrodes 22) comprises a first electrode layer (lower portion of the thin-film lead electrodes 22) and a second electrode layer (upper portion of the thin-film lead electrodes 22), 
the first electrode layer (lower portion of the thin-film lead electrodes 22) is provided on the second surfaces of the base (see second surfaces in annotated fig.3 above which is the upper surfaces of substrate 1), 
part of the second electrode layer (part of the upper portion of the thin-film lead electrodes 22) is provided on ends of the upper surface of the step forming unit (ends of the upper surface of the heat-insulating dielectric layer 12) in the shorter side direction (Z direction),
 part of the second electrode layer (part of the upper portion of the thin-film lead electrodes 22) is deposited on each end of the heat generating layer (each end of the thin-film resistor 32) in the shorter-side direction (Z direction) of the heater (thermal printing head) and connected to each end (each end of the thin-film resistor 32), the electrode layer (thin-film lead electrodes 22) further comprises a connecting unit (middle portion of the thin-film lead electrodes 22, see annotated fig.3A above. Note: as shown in fig.4 of the current application, the connecting unit 63 is the middle portion of the electrode 6) extending in the direction (X direction) perpendicular to the longer-side and the shorter-side directions (Y and Z directions), 
the connecting unit (middle portion of the thin-film lead electrodes 22) connecting between an end of the first electrode layer (end of the lower portion of the thin-film lead electrodes 22) positioned closer to the center of the base (center of the substrate 1 ) in the shorter-side direction (Z direction) and an end of the second electrode layer (end of the upper portion of the thin-film lead electrodes 22) positioned closer to an end of the base (end of the substrate 42) in the shorter- side direction (Z direction), 
the first protective layer (protective layer 42) and the second protective layer (oxidation preventive film 52) each have a top surface (see fig.3A) , respectively, and the top surface of the second protective layer (top surface of the oxidation preventive film 52) is positioned lower than the top surface of the first protective layer (top surface of the protective layer 42).  
Regarding claim 2, Ohkubo further discloses the first protective layer (protective layer 42)  is disposed on the connecting unit (middle portion of the thin-film lead electrodes 22, see annotated fig.3A above).  
Regarding claim 4, Ohkubo further discloses the step forming unit (heat-insulating dielectric layer 12) is formed separately from the base (substrate 1, see fig.3A. see col.3, lines 51-55: “According to the embodiment as shown in FIG. 3A, thick-film lead electrodes 21 such as shown in FIG 1. are formed over the surface of a dielectric substrate 1, and then a heat-insulating dielectric layer 12 is formed between the thick-film lead electrodes 21…” Thus, the substrate 1 and layer 12 formed separately, the substrate is formed before the layer 12 ).  
Regarding claim 5, Ohkubo further discloses a plurality of the heat generating layers (thin-film resistors 32, see fig.3B) are disposed at intervals in the longer-side direction (Y direction).  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Higuchi (US 20050122005 A1)
Regarding claim 3, Ohkubo discloses all the claimed limitations as set forth.
However, Ohkubo does not explicitly disclose the step forming unit is formed integrally with the base.  
Higuchi discloses piezoelectric device, liquid jetting head, ferroelectric device, electronic device and methods for manufacturing these devices, comprising:
the step forming unit is formed integrally with the base (see para.0087: “The insulating layer 15 may be formed as an integral unit with the substrate 11, or may be fastened to the substrate 11”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modify the substrate and heat-insulating dielectric layer of Ohkubo so that the heat-insulating dielectric layer (“step forming unit”) is formed integrally with the substrate (“base”) as taught by Higuchi. Doing so allows the insulating laser would be a part of substrate as desired. The users don’t need to do anything to attach them together which save time for the users.
Claims 6-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Shimura (US 20140076878 A1)
Regarding claim 6, Ohkubo discloses 



the heater (thermal printing head, see abstract) comprising:
a substrate (substrate 1 , see fig.3A) including: 
a base (substrate 1, see fig.3A. Note: in the current application, fig.4, the substrate 4 and base unit 42 point to the same thing ) having a shorter-side (Z direction, see Z (short-side direction) in annotated fig.3A-B below) and a longer-side of the heater (Y direction, see figs.3A-B. See Y (short-side direction) in annotated fig.3A-B below), 

    PNG
    media_image1.png
    405
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    562
    media_image2.png
    Greyscale

the shorter-side direction (Z direction) being perpendicular to the longer- side direction (Y direction), 
a step forming unit (heat-insulating dielectric layer 12, see fig.3A-B) protruded from the base (substrate 1) in a direction (X direction, see fig.3A perpendicular to the longer-side and the shorter-side directions (Y and Z directions, see figs.3A-B), wherein 
the step forming unit (heat-insulating dielectric layer 12) extends in the longer-side direction (Y direction, see fig.3B) of the base (substrate 1 , see fig.3B), and 
a surface (top surface of the heat-insulating dielectric layer 12 and portion(s) of the top surface of substrate 1) which includes a first surface corresponding to an upper surface of the step forming unit (upper surface of the heat-insulating dielectric layer 12, see first surface in annotated fig.3A below), and a second surface (see second surface in annotated fig.3A below. It corresponds to the portion(s) of the upper surface of the substrate 1) that is disposed on both sides of the first surface (upper surface of the heat-insulating dielectric layer 12) in the shorter-side direction of the heater (Z direction of the thermal printing head) and positioned lower than the first surface (upper surface of the heat-insulating dielectric layer 12), wherein the normal of the upper surface (upper surface of the heat-insulating dielectric layer 12) facing the direction (X direction) is perpendicular to the longer-side and the shorter-side directions (Y and Z directions); 


    PNG
    media_image3.png
    454
    900
    media_image3.png
    Greyscale


a heat generating layer (thin-film resistor 32, see fig.3A) having ends (ends of the thin-film resistor 32) in the shorter-side direction (Z direction) and disposed on only a central region in the shorter side direction (central region in Z direction) of the upper surface of the step forming unit (upper surface of the heat-insulating dielectric layer 12); 
an electrode layer (thin-film lead electrodes 22, see figs.3A-B) configured to drive the heat generating layer (thin-film resistor 32. See col 1, lines 27-31: “a recording signal current is supplied via the lead electrodes to the heating resistors and the Joule's heat generated from the resistor is supplied to the heat sensitive recording sheet”) ; 
a first protective layer (protective layer 42, see fig.3A) disposed on the heat generating layer (thin-film resistor 32) and the second electrode layer (upper portion of the thin-film lead electrodes 22, see second electrode layer in annotated fig.3A below. Note: as shown in fig.4 of the current application, the second electrode layer is an upper portion of the electrode layer); and 

    PNG
    media_image6.png
    314
    744
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    312
    660
    media_image7.png
    Greyscale

Figure 3A of the reference Ohkubo versus Figure 4 of the current application

a second protective layer (oxidation preventive film 52, see fig.3A) disposed on the first electrode layer (lower portion of the thin-film lead electrodes 22, see first electrode layer in annotated fig.3A below. Note: as shown in fig.4 of the current application, the first electrode layer is an lower portion of the electrode layer), wherein the electrode layer (thin-film lead electrodes 22) is disposed on two sides of the step forming unit (heat-insulating dielectric layer 12) in the shorter- side direction (Z direction) of the base (substrate 1) , 
the electrode layer (thin-film lead electrodes 22) comprises a first electrode layer (lower portion of the thin-film lead electrodes 22) and a second electrode layer (upper portion of the thin-film lead electrodes 22), 
the first electrode layer (lower portion of the thin-film lead electrodes 22) is provided on the second surfaces of the base (see second surfaces in annotated fig.3 above which is the surfaces of substrate 1), 
part of the second electrode layer (part of the upper portion of the thin-film lead electrodes 22) is provided on ends of the upper surface of the step forming unit (ends of the upper surface of the heat-insulating dielectric layer 12) in the shorter side direction (Z direction),
 part of the second electrode layer (part of the upper portion of the thin-film lead electrodes 22) is deposited on each end of the heat generating layer (each end of the thin-film resistor 32) in the shorter-side direction (Z direction) of the heater (thermal printing head) and connected to each end (each end of the thin-film resistor 32), the electrode layer (thin-film lead electrodes 22) further comprises a connecting unit (middle portion of the thin-film lead electrodes 22, see annotated fig.3A above. Note: as shown in fig.4 of the current application, the connecting unit 63 is the middle portion of the electrode 6) extending in the direction (X direction) perpendicular to the longer-side and the shorter-side directions (Y and Z directions), 
the connecting unit (middle portion of the thin-film lead electrodes 22) connecting between an end of the first electrode layer (end of the lower portion of the thin-film lead electrodes 22) positioned closer to the center of the base (center of the substrate 1 ) in the shorter-side direction (Z direction) and an end of the second electrode layer (end of the upper portion of the thin-film lead electrodes 22) positioned closer to an end of the base (end of the substrate 42) in the shorter- side direction (Z direction), 
the first protective layer (protective layer 42) and the second protective layer (oxidation preventive film 52) each have a top surface (see fig.3A) , respectively, and the top surface of the second protective layer (top surface of the oxidation preventive film 52) is positioned lower than the top surface of the first protective layer (top surface of the protective layer 42).  
	Ohkubo does not explicitly disclose 
		A heating device, comprising: 
a belt and pressure member configured to interpose a sheet therebetween and convey and heat the sheet and thereby fix an image to the sheet; and 
a heater disposed to face the pressure member with the belt therebetween and configured to heat the belt.
However, Shimura discloses 
A heating device (image heating device 200, see fig.2), comprising: 
a belt (film 202, see fig.2. Para.0026 recites: “film 202 is an endless belt”) and pressure member (pressure roller 208, see fig.2) configured to interpose a sheet (paper, see fig.2) therebetween and convey and heat the sheet (see para.0026 and fig.2) and thereby fix an image to the sheet (para.0026: “at the fixing nip portion N, heat is applied to the recording material P. Thus, the unfixed toner image is fixed to the recording material P while the recording material P is conveyed through the fixing nip portion N”); and 
a heater (heater 300, see fig.2) disposed to face the pressure member (pressure roller 208, see fig.2) with the belt (film 202) therebetween and configured to heat the belt (see fig.2 and para.0026: “The heater 300 contacts the inner side of the film 202”. By incorporating the teachings as taught by Shimura into Ohkubo’s invention, the heater of Ohkubo would be replaced for the heater 300 of Shimura and disposed to face the pressure member of Shimura with the belt of Shimura therebetween and configured to heat the belt).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the belt, pressure roller/ member and position of the heater as taught by Shimura into Ohkubo’s invention such that the combo Shimura into Ohkubo would include the heating device comprises: the belt and pressure member configured to interpose a sheet therebetween and convey and heat the sheet and thereby fix an image to the sheet; and the heater of Ohkubo disposed to face the pressure member with the belt of Shimura therebetween and configured to heat the belt. The modification allows the heater mounted on the printer or the copier. By incorporating the belt and pressure roller/ member, the paper can be conveyed through the heater during the printing process.
Regarding claim 7, Ohkubo further discloses the first protective layer (protective layer 42)  is disposed on the connecting unit (middle portion of the thin-film lead electrodes 22, see annotated fig.3A above).  
Regarding claim 9, Ohkubo further discloses the step forming unit (heat-insulating dielectric layer 12) is formed separately from the base (substrate 1, see fig.3A. see col.3, lines 51-55: “According to the embodiment as shown in FIG. 3A, thick-film lead electrodes 21 such as shown in FIG 1. are formed over the surface of a dielectric substrate 1, and then a heat-insulating dielectric layer 12 is formed between the thick-film lead electrodes 21…” Thus, the substrate 1 and layer 12 formed separately, the substrate is formed before the layer 12 ).  
Regarding claim 10, Ohkubo further discloses a plurality of the heat generating layers (thin-film resistors 32, see fig.3B) are disposed at intervals in the longer-side direction (Y direction).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Shimura as applied to claim 6 and further in view of Higuchi (US 20050122005 A1)
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
However, Ohkubo/ Shimura does not explicitly disclose the step forming unit is formed integrally with the base.  
Higuchi discloses piezoelectric device, liquid jetting head, ferroelectric device, electronic device and methods for manufacturing these devices, comprising:
the step forming unit is formed integrally with the base (see para.0087: “The insulating layer 15 may be formed as an integral unit with the substrate 11, or may be fastened to the substrate 11”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modify the substrate and heat-insulating dielectric layer of Ohkubo, in the combo Ohkubo and Shimura, so that the heat-insulating dielectric layer (“step forming unit”) is formed integrally with the substrate (“base”) as taught by Higuchi. Doing so allows the insulating laser would be a part of substrate as desired. The users don’t need to do anything to attach them together which save time for the users.
Claims 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lee (US 20140178112 A1)
Regarding claim 11, Ohkubo discloses



the heater (thermal printing head, see abstract) comprising:
a substrate (substrate 1 , see fig.3A) including: 
a base (substrate 1, see fig.3A. Note: in the current application, fig.4, the substrate 4 and base unit 42 point to the same thing ) having a shorter-side (Z direction, see Z (short-side direction) in annotated fig.3A-B below) and a longer-side of the heater (Y direction, see figs.3A-B. See Y (short-side direction) in annotated fig.3A-B below), 

    PNG
    media_image1.png
    405
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    562
    media_image2.png
    Greyscale

the shorter-side direction (Z direction) being perpendicular to the longer- side direction (Y direction), 
a step forming unit (heat-insulating dielectric layer 12, see fig.3A-B) protruded from the base (substrate 1) in a direction (X direction, see fig.3A perpendicular to the longer-side and the shorter-side directions (Y and Z directions, see figs.3A-B), wherein 
the step forming unit (heat-insulating dielectric layer 12) extends in the longer-side direction (Y direction, see fig.3B) of the base (substrate 1 , see fig.3B), and 
a surface (top surface of the heat-insulating dielectric layer 12 and portion(s) of the top surface of substrate 1) which includes a first surface corresponding to an upper surface of the step forming unit (upper surface of the heat-insulating dielectric layer 12, see first surface in annotated fig.3A below), and a second surface (see second surface in annotated fig.3A below. It corresponds to the portion(s) of the upper surface of the substrate 1) that is disposed on both sides of the first surface (upper surface of the heat-insulating dielectric layer 12) in the shorter-side direction of the heater (Z direction of the thermal printing head) and positioned lower than the first surface (upper surface of the heat-insulating dielectric layer 12), wherein the normal of the upper surface (upper surface of the heat-insulating dielectric layer 12) facing the direction (X direction) is perpendicular to the longer-side and the shorter-side directions (Y and Z directions); 


    PNG
    media_image3.png
    454
    900
    media_image3.png
    Greyscale


a heat generating layer (thin-film resistor 32, see fig.3A) having ends (ends of the thin-film resistor 32) in the shorter-side direction (Z direction) and disposed on only a central region in the shorter side direction (central region in Z direction) of the upper surface of the step forming unit (upper surface of the heat-insulating dielectric layer 12); 
an electrode layer (thin-film lead electrodes 22, see figs.3A-B) configured to drive the heat generating layer (thin-film resistor 32. See col 1, lines 27-31: “a recording signal current is supplied via the lead electrodes to the heating resistors and the Joule's heat generated from the resistor is supplied to the heat sensitive recording sheet”) ; 
a first protective layer (protective layer 42, see fig.3A) disposed on the heat generating layer (thin-film resistor 32) and the second electrode layer (upper portion of the thin-film lead electrodes 22, see second electrode layer in annotated fig.3A below. Note: as shown in fig.4 of the current application, the second electrode layer is an upper portion of the electrode layer); and 

    PNG
    media_image8.png
    273
    649
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    370
    784
    media_image9.png
    Greyscale

Figure 3A of the reference Ohkubo versus Figure 4 of the current application

a second protective layer (oxidation preventive film 52, see fig.3A) disposed on the first electrode layer (lower portion of the thin-film lead electrodes 22, see first electrode layer in annotated fig.3A below. Note: as shown in fig.4 of the current application, the first electrode layer is an lower portion of the electrode layer), wherein the electrode layer (thin-film lead electrodes 22) is disposed on two sides of the step forming unit (heat-insulating dielectric layer 12) in the shorter- side direction (Z direction) of the base (substrate 1) , 
the electrode layer (thin-film lead electrodes 22) comprises a first electrode layer (lower portion of the thin-film lead electrodes 22) and a second electrode layer (upper portion of the thin-film lead electrodes 22), 
the first electrode layer (lower portion of the thin-film lead electrodes 22) is provided on the second surfaces of the base (see second surfaces in annotated fig.3 above which is the surfaces of substrate 1), 
part of the second electrode layer (part of the upper portion of the thin-film lead electrodes 22) is provided on ends of the upper surface of the step forming unit (ends of the upper surface of the heat-insulating dielectric layer 12) in the shorter side direction (Z direction),
 part of the second electrode layer (part of the upper portion of the thin-film lead electrodes 22) is deposited on each end of the heat generating layer (each end of the thin-film resistor 32) in the shorter-side direction (Z direction) of the heater (thermal printing head) and connected to each end (each end of the thin-film resistor 32), the electrode layer (thin-film lead electrodes 22) further comprises a connecting unit (middle portion of the thin-film lead electrodes 22, see annotated fig.3A above. Note: as shown in fig.4 of the current application, the connecting unit 63 is the middle portion of the electrode 6) extending in the direction (X direction) perpendicular to the longer-side and the shorter-side directions (Y and Z directions), 
the connecting unit (middle portion of the thin-film lead electrodes 22) connecting between an end of the first electrode layer (end of the lower portion of the thin-film lead electrodes 22) positioned closer to the center of the base (center of the substrate 1 ) in the shorter-side direction (Z direction) and an end of the second electrode layer (end of the upper portion of the thin-film lead electrodes 22) positioned closer to an end of the base (end of the substrate 42) in the shorter- side direction (Z direction), 
the first protective layer (protective layer 42) and the second protective layer (oxidation preventive film 52) each have a top surface (see fig.3A) , respectively, and the top surface of the second protective layer (top surface of the oxidation preventive film 52) is positioned lower than the top surface of the first protective layer (top surface of the protective layer 42).  
However, Ohkubo does not explicitly disclose
A image forming device, comprising: 
a belt and pressure member configured to interpose a sheet therebetween and convey and heat the sheet and thereby fix an image to the sheet; 
photoconductor drums configured to retain respective color toners supplied from a developing device and sequentially transfer the retained toner images for formation of the image on the sheet; and 18(PATENT) Atty. Dkt. No.: TTEC/2232USC01 
a heater disposed to face the pressure member with the belt therebetween and configured to heat the belt.
Lee discloses a heating unit, method of manufacturing the same, fixing apparatus, and electrophotographic image forming apparatus using the fixing apparatus, comprising:
a image forming device (printing unit 100, see fig.1), comprising: 
a belt (endless belt 210 of the fixing apparatus 200, see figs.1-2) and pressure member (back-up member 230 of the fixing apparatus 200, see figs.1-2. para.0058 recites: “the back-up member 230 and the heating unit 400 mutually press each other…”) configured to interpose a sheet (recording medium P, see para.0055) therebetween and convey and heat the sheet (recording medium P. See para.0057: “The fixing apparatus 200 applies heat and pressure to a toner image, thus fixing the toner image to the recording medium P”) and thereby fix an image to the sheet (see para.0057); 
photoconductor drums (photoconductive drums 1Y, 1M, 1C, and 1K, see fig.1) configured to retain respective color toners supplied from a developing device (10Y, 10M, 10C, and 10K, see fig.1) and sequentially transfer the retained toner images for formation of the image on the sheet (see para.0055: “ The plurality of developing devices 10Y, 10M, 10C, and 10K supply the yellow Y, magenta M, cyan C, and black K toners to the electrostatic latent image, formed on the plurality of photoconductive drums 1Y, 1M, 1C, and 1K, thus forming visible toner images respectively on a surface of the plurality of photoconductive drums 1Y, 1M, 1C, and 1K… The toner images of yellow Y, magenta M, cyan C, and black K are sequentially transferred to the recording medium P”); and 18(PATENT) Atty. Dkt. No.: TTEC/2232USC01 
a heater (heating unit 400, see fig.2) disposed to face the pressure member (back-up member 230) with the belt (endless belt 210)  therebetween and configured to heat the belt (endless belt 210, see fig.2 and para.0058: “The heating unit 400 faces the back-up member 230, thus forming the fixing nip 201, and heats the endless belt 210 at the fixing nip 201”. By incorporating the teachings as taught by Lee into Ohkubo’s invention, the heater of Ohkubo would be replaced for the heating 400 of Lee and disposed to face the pressure member of Lee with the belt of Lee therebetween and configured to heat the belt).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate structures of Lee (such as: the belt, pressure member, photoconductor drums, developing device) and position of the heater as taught by Lee into Ohkubo’s invention such that the combo Lee and Ohkubo would include the belt and pressure member configured to interpose a sheet therebetween and convey and heat the sheet and thereby fix an image to the sheet; the photoconductor drums configured to retain respective color toners supplied from a developing device and sequentially transfer the retained toner images for formation of the image on the sheet; and the heater of Ohkubo disposed to face the pressure member with the belt of Lee therebetween and configured to heat the belt. The modification allows the heater can be used for the electrophotographic image forming apparatus which transferring a toner image developed on the plurality of photoconductive drums to the recording medium/paper. By incorporating the belt and pressure roller/ member, the paper can be conveyed through the heater during the printing process. The developing device(s) helps to supply toners to the electrostatic latent image, formed on the plurality of photoconductive drums, thus forming visible toner images respectively on a surface of the plurality of photoconductive drums (See para.0055-0058 of Lee).
Regarding claim 12, Ohkubo further discloses the first protective layer (protective layer 42)  is disposed on the connecting unit (middle portion of the thin-film lead electrodes 22, see annotated fig.3A above).  
Regarding claim 14, Ohkubo further discloses the step forming unit (heat-insulating dielectric layer 12) is formed separately from the base (substrate 1, see fig.3A. see col.3, lines 51-55: “According to the embodiment as shown in FIG. 3A, thick-film lead electrodes 21 such as shown in FIG 1. are formed over the surface of a dielectric substrate 1, and then a heat-insulating dielectric layer 12 is formed between the thick-film lead electrodes 21…” Thus, the substrate 1 and layer 12 formed separately, the substrate is formed before the layer 12 ).  
Regarding claim 15, Ohkubo further discloses a plurality of the heat generating layers (thin-film resistors 32, see fig.3B) are disposed at intervals in the longer-side direction (Y direction).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lee as applied to claim 11, and further in view of Higuchi (US 20050122005 A1)
Regarding claim 13, the modification discloses substantially all the claimed limitations as set forth.
However, Ohkubo/ Lee does not explicitly disclose the step forming unit is formed integrally with the base.  
Higuchi discloses piezoelectric device, liquid jetting head, ferroelectric device, electronic device and methods for manufacturing these devices, comprising:
the step forming unit is formed integrally with the base (see para.0087: “The insulating layer 15 may be formed as an integral unit with the substrate 11, or may be fastened to the substrate 11”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modify the substrate and heat-insulating dielectric layer of Ohkubo, in the combo Ohkubo and Lee, so that the heat-insulating dielectric layer (“step forming unit”) is formed integrally with the substrate (“base”) as taught by Higuchi. Doing so allows the insulating laser would be a part of substrate as desired. The users don’t need to do anything to attach them together which save time for the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4203025 A discloses a thick-film thermal printing head for a thermal printer which overcomes the problems encountered in the prior art thermal heads and having (i) a heat insulating layer which does not adversely affect the resistance of a heating resistor, is hard to cause short of electrodes and provides good heat dissipation of semiconductor chips mounted on a substrate, and (ii) a protective layer which does not adversely affect the resistance of the resistor, is highly wear-resistant and has high thermal conductivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761